     Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

OLIVIA SALINAS,

      Plaintiff
v.                                                  C.A. No.: 2:21-cv-81

ROSE MEDICAL MANAGEMENT, LLC,
D/B/A ROSE MEDICAL MANAGEMENT,
and J. KEITH ROSE,

     Defendants.
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, OLIVIA SALINAS, by and through her undersigned counsel, sues

Defendants, ROSE MEDICAL MANAGEMENT, LLC, D/B/A ROSE MEDICAL

MANAGEMENT, and J. KEITH ROSE, and in support thereof states as follows:

                         JURISDICTION AND VENUE

      1.     This is an action for overtime compensation and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

      2.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and by 29

U.S.C. § 216(b).

      3.     Venue is proper in this district under 28 U.S.C. § 1391.

      4.     Plaintiff, OLIVIA SALINAS, is an individual residing in Jim Wells

County, Texas.
     Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 2 of 7




                            BACKGROUND FACTS

      5.     From October of 2018, until March 25, 2021, Plaintiff, OLIVIA

SALINAS, worked for Defendant, ROSE MEDICAL MANAGEMENT, LLC,

D/B/A ROSE MEDICAL MANAGEMENT, as a Medical Assistant at the hourly

rate of $16.00 per hour.

      6.     Defendant, ROSE MEDICAL MANAGEMENT, LLC, D/B/A ROSE

MEDICAL MANAGEMENT, is a limited liability company formed and existing

under the laws of the State of Texas and operates onsite occupational clinics,

permanent occupational clinics, and medical risk management services to over 250

companies and municipalities in Texas, West Virginia, Pennsylvania, Michigan,

North Dakota, Louisiana, and Florida. See https://www.roseonsite.com/our-

team.html.

      7.     Defendant, ROSE MEDICAL MANAGEMENT, LLC, D/B/A ROSE

MEDICAL MANAGEMENT, has employees subject to the provisions of 29 U.S.C.

§ 206 in the facility where Plaintiff was employed.

      8.     At all times material to this complaint, Defendant, ROSE MEDICAL

MANAGEMENT, LLC, D/B/A ROSE MEDICAL MANAGEMENT, employed

two or more employees and had an annual dollar volume of sales or business done

of at least $500,000.00.

      9.     Defendant, J. KEITH ROSE, is an individual residing in Nueces
     Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 3 of 7




County, Texas, who at all times relevant to this matter, acted directly or indirectly

in the interest of Defendant, ROSE MEDICAL MANAGEMENT, LLC, D/B/A

ROSE MEDICAL MANAGEMENT, in relationship to Plaintiff.

      10.    Defendant, J. KEITH ROSE, is an owner of Defendant, ROSE

MEDICAL MANAGEMENT, LLC, D/B/A ROSE MEDICAL MANAGEMENT.

      11.    Defendants, J. KEITH ROSE, had knowledge of Plaintiff’s work and

accepted the benefits of Plaintiff’s work.

      12.    At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for her employment.

      13.    At all times material to this complaint, Defendant, ROSE MEDICAL

MANAGEMENT, LLC, D/B/A ROSE MEDICAL MANAGEMENT, was an

enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).



                UNPAID OVERTIME WAGES UNDER FLSA

      14.    Plaintiff was individually engaged in commerce and produced goods

for commerce and her work was directly and vitally related to the functioning of

Defendants’ business activities. Plaintiff was individually covered under the FLSA
     Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 4 of 7




through her regular and recurring receipt of interstate emails as a regular and

recurring part of her job duties. Plaintiff’s specific job duties included the medical

care and drug testing of the employees of Defendants’ clients, which included the

regular and recurring receipt of drug test results via email from entities or persons

from outside of the state.

      15.    At all times material to this complaint, Defendant, J. KEITH ROSE,

owned and operated ROSE MEDICAL MANAGEMENT, LLC, D/B/A ROSE

MEDICAL MANAGEMENT in Nueces County, Texas, and Plaintiff’s claims

herein arose in Nueces County, Texas.

      16.    At all times material hereto, Defendant, J. KEITH ROSE, as an agent

of ROSE MEDICAL MANAGEMENT, LLC, D/B/A ROSE MEDICAL

MANAGEMENT (1) possessed the power to hire and fire Plaintiff, (2) supervised

and controlled Plaintiff’s work schedule or conditions of employment, (3)

determined the Plaintiff’s rate and method of payment, (4) maintained Plaintiff’s

employment records; and, (5) possessed the decision making power to pay overtime

owed to Plaintiff and other employees. Thus, Defendant, J. KEITH ROSE, is an

“employer” as defined by 29 U.S.C. § 203(d).

      17.    Defendants treated Plaintiff as an independent contractor. However,

at all times relevant to this Complaint, Plaintiff was an employee of the Defendants.

      18.    During Plaintiff’s employment, Plaintiff worked in excess of 40 hours
     Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 5 of 7




per week on numerous weeks, but was not paid an overtime premium for hours

worked in excess of 40. Plaintiff’s typical schedule while employed by Defendants

was from 6:00 a.m. until 4:00 p.m., Monday through Friday, and 6:00 a.m. until 8:00

a.m., Saturday.

      19.   Defendants failed to act in good faith and/or reasonably in their efforts

to comply with the FLSA; thus, Plaintiff is entitled to an award of liquidated

damages in an equal amount as the amount of unpaid overtime pay pursuant to 29

U.S.C. § 216(b).

      20.   Defendants have willfully failed to pay Plaintiff overtime wages.

Defendants either knew, or showed reckless disregard for the matter of whether their

conduct was prohibited by the FLSA and failed to act diligently with regard to their

obligations as employers under the FLSA.

      21.   As a result of Defendant’s unlawful conduct, Plaintiff, OLIVIA

SALINAS, is entitled to actual and compensatory damages, including the amount of

overtime wages which were not paid, but should have been paid.

      22.   Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.
     Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 6 of 7




     WHEREFORE, PREMISES CONSIDERED, Plaintiff, OLIVIA SALINAS,

demands Judgment, jointly and severally, against Defendants, ROSE MEDICAL

MANAGEMENT, LLC, D/B/A ROSE MEDICAL MANAGEMENT, AND J.

KEITH ROSE, for the following:

     a.    Unpaid overtime wages found to be due and owing;

     b.    An additional amount equal to the amount of unpaid overtime wages
           found to be due and owing as liquidated damages;

     c.    Prejudgment interest in the event liquidated damages are not awarded;

     d.    Reasonable attorneys’ fees, costs, expert fees, mediator fees and out of
           pocket expenses incurred by bringing this action pursuant to 29 U.S.C.
           § 216(b) and Rule 54(d) of the Federal Rules of Civil Procedure; and,

     e.    For any such other relief as the Court may find proper, whether at law
           or in equity.


                          JURY TRIAL DEMAND

     Plaintiff, OLIVIA SALINAS, demands a jury trial on all issues so triable.

     Respectfully submitted April 27, 2021.

                                     ROSS • SCALISE LAW GROUP




                                     _________________________
                                     CHARLES L. SCALISE
                                     Texas Bar No. 24064621
                                     Attorney-in-Charge
                                     1104 San Antonio Street
                                     Austin, Texas 78701
Case 2:21-cv-00081 Document 1 Filed on 04/27/21 in TXSD Page 7 of 7




                              (512) 474-7677 Telephone
                              (512) 474-5306 Facsimile
                              Charles@rosslawgroup.com
                              Attorneys for Plaintiff
